Exhibit 10.2

THE RESMED INC.

2009 EMPLOYEE STOCK PURCHASE PLAN

DATED: SEPTEMBER 30, 2009



--------------------------------------------------------------------------------

2009 EMPLOYEE STOCK PURCHASE PLAN

TABLE OF CONTENTS

 

          Page 1.    Definitions    1 2.    Stock Subject to the Plan    4 3.   
Grant of Options.    4 4.    Exercise of Options; Option Price.    6 5.   
Withdrawal from the Plan.    7 6.    Termination of Employment    7 7.   
Restriction upon Assignment    8 8.    No Rights of Stockholders until Shares
Issued    8 9.    Changes in the Stock and Corporate Events; Adjustment of
Options.    8 10.    Use of Funds; No interest Paid    10 11.    Amendment,
Suspension or Termination of the Plan.    10 12.    Administration by Committee;
Rules and Regulations.    11 13.    Designation of Subsidiary Corporations    12
14.    No Rights as an Employee    12 15.    Term; Approval by Stockholders   
12 16.    Effect upon Other Plans    12 17.    Conditions to Issuance of Stock
Certificates    12 18.    Notification of Disposition    13 19.    Notices    13
20.    Additional Restrictions of Rule 16b-3    13 21.    Equal Rights and
Privileges    14 22.    Electronic Forms    14 23.    Headings    14



--------------------------------------------------------------------------------

THE RESMED INC.

EMPLOYEE STOCK PURCHASE PLAN

ResMed Inc., a Delaware corporation (the “Company”), adopted the ResMed Inc.
Employee Stock Purchase Plan, hereby renamed the ResMed Inc. 2009 Employee Stock
Purchase Plan (the “Plan”), effective as of November 14, 2003, and further
amended the Plan on September 30, 2009, subject to stockholder approval.

The purposes of the Plan are as follows:

(1) To assist Eligible Employees of the Company and its Designated Subsidiaries
(as defined below) in acquiring stock ownership in the Company pursuant to a
plan which is intended to qualify as an “employee stock purchase plan,” within
the meaning of Section 423(b) of the Code (as defined below).

(2) To help such employees provide for their future security and to encourage
them to remain in the employment of the Company and its Subsidiary Corporations.

1. Definitions. Whenever any of the following terms is used in the Plan with the
first letter or letters capitalized, it shall have the following meaning unless
context clearly indicates to the contrary (such definitions to be equally
applicable to both the singular and the plural forms of the terms defined):

(a) “Account” means the account established for a Participant under the Plan.

(b) “Agent” means the brokerage firm, bank or other financial institution,
entity or person(s), if any, engaged, retained, appointed or authorized to act
as the agent of the Company or an Employee with regard to the Plan.

(c) “Authorization” means a Participant’s payroll deduction authorization with
respect to an Offering Period provided by such Participant in accordance with
Section 3(b).

(d) “Board” means the Board of Directors of the Company, as constituted from
time to time.

(e) “Code” means the Internal Revenue Code of 1986, as amended.

(f) “Committee” means the committee of the Board appointed to administer the
Plan pursuant to Section 12.

(g) “Company” means ResMed Inc., a Delaware corporation, or any successor
corporation or entity.

(h) “Compensation” of an Employee means all compensation received by such
Employee from the Company or any Designated Subsidiary on each Payday as
compensation for services to the Company or any Designated Subsidiary, including
all salary, wages (including amounts elected to be deferred by the Employee, but
would otherwise have been paid, under any cash or

 

1



--------------------------------------------------------------------------------

deferred arrangement established by the Company or a Designated Subsidiary),
overtime pay, sales commissions, bonuses, and other remuneration paid directly
to the Employee; but excluding the cost of employee benefits paid by the Company
or a Designated Subsidiary, education or tuition reimbursements, imputed income
arising under any Company or Designated Subsidiary group insurance or benefit
program, travel expenses, business and moving reimbursements, income received in
connection with stock options, contributions made by the Company or a Designated
Subsidiary under any employee benefit plan, and similar items of compensation.

(i) “Date of Exercise” of any Option means the date on which such Option is
exercised, which shall be the last Trading Day of the Offering Period with
respect to which the Option was granted, in accordance with Section 4(a) (except
as provided in Section 9).

(j) “Date of Grant” of any Option means the date on which such Option is
granted, which shall be the first Trading Day of the Offering Period with
respect to which the Option was granted, in accordance with Section 3(a).

(k) “Designated Subsidiary” means any Subsidiary Corporation designated by the
Committee or the Board in accordance with Section 13.

(l) “Eligible Employee” means an Employee of the Company or any Designated
Subsidiary who does not, immediately after the Option is granted, own (directly
or through attribution) stock possessing five percent or more of the total
combined voting power or value of all classes of Stock or other stock of the
Company, a Parent Corporation or a Subsidiary Corporation (as determined under
Section 423(b)(3) of the Code). For purposes of the foregoing, the rules of
Section 424(d) of the Code with regard to the attribution of stock ownership
shall apply in determining the stock ownership of an individual, and stock which
an Employee may purchase under outstanding options shall be treated as stock
owned by the Employee. Notwithstanding the foregoing, the Committee may
determine in its discretion, and if so determines, shall set forth in the terms
of the applicable Offering Period, that an Employee of the Company or any
Designated Subsidiary shall be eligible to participate in such Offering Period,
unless, as of the first day of such Offering Period: (1) such Employee has been
in the employ of the Company or any Designated Subsidiary for less than two
years; (2) such Employee’s customary employment with the Company or any
Designated Subsidiary is twenty hours or less per week and/or less than five
months per calendar year; (3) such Employee is a “highly compensated employee”
of the Company or any Designated Subsidiary (within the meaning of
Section 414(q) of the Code; and/or (4) such employee is a citizen or resident of
a foreign jurisdiction and the grant of an Option under the Plan is prohibited
under the laws of such foreign jurisdiction, or compliance with the laws of such
foreign jurisdiction would cause the Plan to violate the requirements of
Section 423 of the Code; provided, that any exclusion in clauses (1), (2),
(3) and (4) shall be applied in an identical manner to all employees of the
Company and all Designated Subsidiaries whose employees are granted Options
under the Plan, in accordance with Treasury Regulation Section 1.423-2(e).

 

2



--------------------------------------------------------------------------------

(m) “Employee” means an individual who renders services to the Company or a
Designated Subsidiary in the status of an “employee,” within the meaning of Code
Section 3401(c). During a leave of absence meeting the requirements of Treasury
Regulation Section 1.421-7(h)(2), an individual shall be treated as an Employee
of the Company or Designated Subsidiary employing such individual immediately
before such leave. “Employee” shall not include any director of the Company or a
Designated Subsidiary who does not render services to the Company or the
Designated Subsidiary in the status of an “employee,” within the meaning of Code
Section 3401(c).

(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(o) “Fair Market Value” of a share of Stock as of a given date means: (A) the
closing price of a share of Stock on the principal exchange on which the Stock
is then trading, if any, on such date (or, if shares of Stock were not traded on
such date, then on the next preceding trading day during which a sale occurred);
(B) if the Stock is not traded on an exchange, but is quoted on Nasdaq or a
successor quotation system, (1) the last sales price (if the Stock is then
listed as a National Market Issue under the NASD National Market System), or
(2) the mean between the closing representative bid and asked prices (in all
other cases) for a share of Stock on such date (or, if shares of Stock were not
traded on such date, then on the next preceding trading day during which a sale
occurred) as reported by Nasdaq or such successor quotation system; (3) if the
Stock is not publicly traded on an exchange and not quoted on Nasdaq or a
successor quotation system, the mean between the closing bid and asked prices
for a share of Stock on such date (or, if shares of Stock were not traded on
such date, then on the next preceding trading day during which a sale occurred),
as determined in good faith by the Committee; or (4) if the Stock is not
publicly traded, the fair market value of a share of Stock established by the
Committee acting in good faith.

(p) “Offering Period” means each period, the duration of which shall be set by
the Committee, during which Options are granted to Eligible Employees; provided,
however, that the duration of any Offering Period can be no less than three
months and no more than 27 months, and shall initially be six months.

(q) “Option” means an option to purchase shares of Stock granted under the Plan
to a Participant in accordance with Section 3(a).

(r) “Option Price” means the purchase price per share of Stock determined in
accordance with Section 4(b).

(s) “Parent Corporation” means any corporation, other than the Company, in an
unbroken chain of corporations ending with the Company if, at the time of the
granting of the Option, each of the corporations other than the Company directly
or indirectly owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.

(t) “Participant” means an Eligible Employee who has elected to participate in
the Plan, in accordance with the provisions of Section 3(b).

(u) “Payday” means the regular and recurring established day for payment of
Compensation to an Employee of the Company or any Designated Subsidiary.

 

3



--------------------------------------------------------------------------------

(v) “Plan” means the ResMed Inc. 2009 Employee Stock Purchase Plan, as amended
and/or restated from time to time.

(w) “Stock” means the shares of the Company’s Common stock, $.004 par value per
share.

(x) “Subsidiary Corporation” means any entity that is a subsidiary corporation
of the Company within the meaning of Section 423 of the Code and the regulations
promulgated thereunder. In addition, with respect to any sub-plans adopted under
Section 12(c) which are designed to be outside the scope of Section 423 of the
Code, Subsidiary Corporation shall include any corporate or noncorporate entity
in which the Company has a direct or indirect equity interest or significant
business relationship.

(y) “Trading Day” means a day on which the New York Stock Exchange is open for
trading.

2. Stock Subject to the Plan. Subject to the provisions of Section 9 hereof
(relating to adjustments upon changes in the Stock) and Section 11 hereof
(relating to amendments of the Plan), the Stock that may be sold pursuant to
Options granted under the Plan shall not exceed in the aggregate 1,100,000
shares of common stock.1 The shares of Stock sold pursuant to Options granted
under the Plan may be unissued shares or treasury shares of Stock, or shares
reacquired in private transactions or open market purchases. If and to the
extent that any right to purchase reserved shares shall not be exercised by any
Participant for any reason, or if such right to purchase shall terminate as
provided herein, shares that have not been so purchased hereunder shall again
become available for the purposes of this Plan, unless this Plan shall have been
terminated, but all shares sold under this Plan, regardless of source, shall be
counted against the limitation set forth above.

3. Grant of Options.

(a) Option Grants. The Company shall grant Options under the Plan to all
Eligible Employees in successive Offering Periods until the earlier of: (1) the
date on which the number of shares of Stock available under the Plan have been
sold, or (2) the date on which the Plan is suspended or terminates. Each
Participant shall be granted an Option with respect to an Offering Period on the
Date of Grant for that Offering Period. Each Option shall expire on the Date of
Exercise for such Offering Period immediately after the automatic exercise of
the Option in accordance with Section 4(a), unless such Option terminates
earlier in accordance with Section 5, 6 or 9. The number of shares of Stock
subject to a Participant’s Option shall equal the cumulative payroll deductions
authorized by such Participant in accordance with subsection (b) for the
Offering Period (if any), divided by the Option Price for the Option; provided,
however, that the number of shares of Stock subject to such Option shall not
exceed the number determined in

 

 

1

The Plan was initially approved with an aggregate of 3,250,000 shares of Stock
that were issuable under the Plan, which number of shares was subsequently
adjusted to 6,500,000 shares due to a stock split of the Company’s Stock. The
Board of Directors approved a reduction in the number of shares of Stock
issuable under the Plan, from 6,500,000 to 500,000. Pursuant to the amendment to
the Plan dated September 30, 2009, the number of shares of Stock issuable under
the Plan will be increased by 600,000 shares of Stock, for a total of 1,100,000
shares of Stock issuable under the Plan, subject to stockholder approval.

 

4



--------------------------------------------------------------------------------

accordance with Section 3(c). In connection with each Offering Period made under
the Plan, the Committee shall also specify a maximum number of shares of Stock
that may be purchased by any Employee pursuant to such Offering Period (which
maximum shall be 5,000 shares of Stock per Offering in the absence of such
determination). The Company shall not grant an Option with respect to an
Offering Period to any Employee who is not an Eligible Employee on the first day
of such Offering Period.

(b) Election to Participate; Payroll Deduction Authorization. An Eligible
Employee shall become a Participant in the Plan only by means of payroll
deduction. Each such Participant who elects to participate in the Plan with
respect to an Offering Period shall deliver to the Company a completed and
executed written payroll deduction authorization in a form approved by the
Company (the “Authorization”) within the time determined by the Company and set
forth in the terms of such Offering Period. Each Participant’s Authorization
shall give notice of such Participant’s election to participate in the Plan for
such Offering Period (and subsequent Offering Periods) and shall designate a
whole percentage of such Participant’s Compensation to be withheld by the
Company or the Designated Subsidiary employing such Participant on each Payday
during the Offering Period. A Participant may designate any whole percentage of
Compensation that is not less than one percent and not more than a maximum
percentage determined by the Committee (which maximum percentage shall be fifty
percent in the absence of such determination). A Participant’s Compensation
payable during an Offering Period shall be reduced each Payday through payroll
deduction in an amount equal to the percentage specified in the Authorization,
and such amount shall be credited to such Participant’s Account under the Plan.
A Participant may increase or decrease the percentage of Compensation designated
in the Authorization, subject to the limits of this subsection (b), or may
suspend the Authorization, only as provided by the Committee with respect to
such Offering Period and set forth in the terms of such Offering Period. Any
Authorization shall remain in effect for each subsequent Offering Period, unless
the Participant submits a new Authorization pursuant to this subsection (b),
withdraws from the Plan pursuant to Section 5, ceases to be an Eligible Employee
as defined in Section 1(1) or terminates employment as provided in Section 6.
Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Sections 3(a), (c) and (d) of the Plan, the
Company may reduce a Participant’s rate of payroll deductions to zero at such
time during any Offering Period. Payroll deductions will recommence at the rate
provided by the Participant in his or her payroll deduction authorization to the
extent such payroll deductions may be applied to purchase shares of Stock in
accordance with Code Section 423(b)(8) and Sections 3(a), (c) and (d) of the
Plan, unless terminated by the Participant as provided in Section 5 of the Plan.

(c) $25,000 Limitation. No Participant shall be granted an Option under the Plan
which permits his rights to purchase shares of Stock under the Plan, together
with other options to purchase shares of Stock or other stock under all other
employee stock purchase plans of the Company, any Parent Corporation or any
Subsidiary Corporation subject to the Section 423, to accrue at a rate which
exceeds $25,000 of fair market value of such shares of Stock or other stock
(determined at the time the Option or other option is granted) for each calendar
year in which the Option is outstanding. For purpose of the limitation imposed
by this subsection, (1) the right to purchase shares of Stock or other stock
under an Option or other option accrues when the Option or other option (or any
portion thereof) first becomes exercisable during the calendar year, (2) the
right to purchase shares of Stock or other stock under an Option or other option
accrues at the rate provided in the Option or other option, but in no case may
such rate exceed $25,000 of the

 

5



--------------------------------------------------------------------------------

fair market value of such Stock or other stock (determined at the time such
Option or other option is granted) for any one calendar year, and (3) a right to
purchase Stock or other stock which has accrued under an Option or other option
may not be carried over to any other Option or other option. This limitation
shall be applied in accordance with Section 423(b)(8) of the Code and the
Treasury Regulations thereunder.

(d) 5 Percent Holders. No Employee will be granted an Option under this Plan if
immediately after the grant, such Employee (or any other person whose stock
would be attributed to such Employee pursuant to Section 424(d) of the Code)
would own stock and/or hold outstanding options to purchase stock possessing
five percent or more of the total combined voting power or value of all classes
of stock of the Company or of any Subsidiary Corporation or Parent Corporation.

4. Exercise of Options; Option Price.

(a) Option Exercise. Each Participant automatically shall be deemed to have
exercised such Participant’s Option on the Date of Exercise for an Offering
Period to the extent that the balance then in the Participant’s Account is
sufficient to purchase, at the Option Price for such Option, shares of the Stock
subject to the Option, provided, however, that any balance that is insufficient
to purchase fractional shares of Stock shall be carried over to the next
Offering Period and shall remain credited to Participant.

(b) Option Price Defined. The purchase price per share of Stock (the “Option
Price”) to be paid by a Participant upon the exercise of the Participant’s
Option on the Date of Exercise for an Offering Period shall be equal to 85% of
the lesser of: (1) the Fair Market Value of a share of Stock on the Date of
Exercise for such Offering Period and (2) the Fair Market Value of a share of
Stock on the Date of Grant for such Offering Period.

(c) Book Entry/Share Certificates. As soon as practicable after the purchase of
shares of Stock upon the exercise of an Option by a Participant on the Date of
Exercise for an Offering Period and subject to Section 17, the Company shall
issue the shares of Stock to such Participant and such shares shall be held in
the custody of the Company, or if applicable, the Agent, for the benefit of the
Participant. The Company or the Agent shall make an entry on its books and
records indicating that the shares of Stock purchased in connection with such
exercise have been duly issued as of that date to such Participant. A
Participant shall have the right at any time to request in writing a certificate
or certificates for all or a portion of the whole shares of Stock purchased
hereunder. Following receipt of a Participant’s written request for any such
certificate and subject to Section 17, the Company shall (or shall cause the
Agent to) deliver any such certificate to the Participant.

(d) Pro Rata Allocations. If the total number of shares of Stock for which
Options are to be exercised on any date exceeds the number of shares of Stock
remaining unsold under the Plan (after deduction for all shares of Stock for
which Options have theretofore been exercised), the Committee shall make a pro
rata allocation of the available remaining shares of Stock in as nearly a
uniform manner as shall be practicable and the balance of the amount credited to
the Account of each Participant which has not been applied to the purchase of
shares of Stock shall be paid to such Participant in one lump sum in cash within
thirty days after the Date of Exercise, without any interest thereon.

 

6



--------------------------------------------------------------------------------

(e) Information Statement. The Company shall provide each Participant whose
Option is exercised with an information statement in accordance with
Section 6039(a) of the Code and the Treasury Regulations thereunder. The Company
shall maintain a procedure for identifying certificates of shares of Stock sold
upon the exercise of Options in accordance with Section 6039(b) of the Code.

5. Withdrawal from the Plan.

(a) Withdrawal Election. A Participant may withdraw from participation in an
Offering Period at any time, except as otherwise determined by Committee and set
forth in the terms of the applicable Offering Period. A Participant electing to
withdraw from the Plan must deliver to the Company a notice of withdrawal in a
form approved by the Committee (the “Withdrawal Election”), not later than five
business days before the Date of Exercise for such Offering Period, except as
otherwise determined by Committee and set forth in the terms of the applicable
Offering Period. Upon receipt of a Participant’s Withdrawal Election, the
Company or Subsidiary Corporation employing the Participant shall pay to the
Participant the amount credited to the Participant’s Account in one lump sum
payment in cash, without any interest thereon. Subject to Section 17, upon the
Participant’s request, or at the election of the Company, following such
withdrawal the Company shall (or shall cause the Agent to) deliver to the
Participant certificates for any whole shares of Stock previously purchased by
the Participant and credited to Participant through book entry under
Section 4(c), as promptly as practicable following such Participant’s
withdrawal. Upon receipt of a Participant’s Withdrawal Election by the Company,
the Participant shall cease to participate in the Plan and the Participant’s
Option for such Offering Period shall terminate.

(b) Eligibility following Withdrawal. A Participant who withdraws from the Plan
with respect to an Offering Period, and who is still an Eligible Employee, may
elect to participate again in the Plan for any subsequent Offering Period by
delivering to the Company an Authorization pursuant to Section 3(b).

6. Termination of Employment. If the employment of a Participant with the
Company or a Designated Subsidiary terminates for any reason, other than by
reason of the Participant’s death, the Participant’s participation in the Plan
automatically shall terminate as of the date of the termination of the
Participant’s employment. In the event of a Participant’s death, the Option may
be exercised by the Participant’s estate if the Option is transferred by will or
the laws of descent and distribution, in accordance with Section 7, and after
such exercise, the Participant’s participation in the Plan shall terminate. If
the Participant’s Option is not transferred to the Participant’s estate by will
or the laws of descent and distribution, then Participant’s participation in the
Plan shall terminate as of the date of Participant’s death. As soon as
practicable after the termination of the Participant’s participation in the
Plan, the Company or Designated Subsidiary employing the Participant shall pay
to the Participant (or the Participant’s estate, if applicable) the amount
credited to the Participant’s Account in one lump sum payment in cash, if
applicable, without any interest thereon, and subject to Section 17, the Company
shall (or shall cause the Agent to) deliver to the Participant (or the
Participant’s estate, if applicable) certificates for any whole shares of Stock
purchased by the Participant, if applicable. On a Participant’s termination of
employment or death covered by this subsection, the Participant’s Authorization
and Option under the Plan shall terminate.

 

7



--------------------------------------------------------------------------------

7. Restriction upon Assignment. An Option granted under the Plan shall not be
transferable, other than by will or the laws of descent and distribution, and is
exercisable during the Participant’s lifetime only by the Participant. Other
than the transfer of an Option by will or the laws or descent and distribution,
the Company shall not recognize and shall be under no duty to recognize any
assignment or alienation of the Participant’s interest in the Plan, the
Participant’s Option or any rights under the Participant’s Option. But, in the
event of the death of a Participant, the Company may recognize the transfers of
an Option granted under the Plan or the right to apply pursuant to the operation
of a will or the laws of descent or distribution.

8. No Rights of Stockholders until Shares Issued. With respect to shares of
Stock subject to an Option, a Participant shall not be deemed to be a
stockholder of the Company, and the Participant shall not have any of the rights
or privileges of a stockholder, until such shares have been issued to the
Participant following exercise of the Participant’s Option. No adjustments shall
be made for dividends (ordinary or extraordinary, whether in cash securities, or
other property) or distribution or other rights for which the record date occurs
before the date of such issuance, except as otherwise expressly provided herein
or by the Committee.

9. Changes in the Stock and Corporate Events; Adjustment of Options.

(a) Subject to Section 9(c), in the event that the Committee, in its sole
discretion, determines that any dividend or other distribution (whether in the
form of cash, Stock, other securities, or other property), recapitalization,
reclassification, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, liquidation,
dissolution, or sale, transfer, exchange or other disposition of all or
substantially all of the assets of the Company, or exchange of Stock or other
securities of the Company, issuance of warrants or other rights to purchase
Stock or other securities of the Company, or other similar corporate transaction
or event, affects the Stock such that an adjustment is appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan or with respect to an Option, then the
Committee shall, in such manner as it may deem equitable, adjust any or all of:

(1) the number and kind of shares of Stock (or other securities or property)
with respect to which Options may be granted (including, but not limited to,
adjustments of the limitation in Section 3(a) on the maximum number of shares of
Stock which may be purchased),

(2) the number and kind of shares of Stock (or other securities or property)
subject to outstanding Options, and

(3) the Option Price with respect to any Option.

(b) Subject to Section 9(c), in the event of any transaction or event described
in Section 9(a) or any unusual or nonrecurring transactions or events affecting
the Company, any Subsidiary of the Company, or the financial statements of the
Company or any Subsidiary, or of changes in applicable laws, regulations, or
accounting principles, the Committee, in its sole

 

8



--------------------------------------------------------------------------------

discretion, and on such terms and conditions as it deems appropriate, either by
the terms of the Option or by action taken before the occurrence of such
transaction or event and either automatically or upon the Participant’s request,
is hereby authorized to take any one or more of the following actions whenever
the Committee determines that such action is appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to any Option under the Plan, to
facilitate such transactions or events or to give effect to such changes in
laws, regulations or principles:

(1) To provide that all Options outstanding shall terminate without being
exercised on such date as the Committee determines in its sole discretion;

(2) To provide that all Options outstanding shall be exercised before the Date
of Exercise of such Options on such date as the Committee determines in its sole
discretion and such Options shall terminate immediately after such exercises;

(3) To provide for either the purchase of any Option outstanding for an amount
of cash equal to the amount that could have been obtained upon the exercise of
such Option had such Option been currently exercisable and shares issued
thereunder sold, or the replacement of such Option with other rights or property
selected by the Committee in its sole discretion;

(4) To provide that such Option be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, covering the stock of the successor or survivor corporation, or
a parent or subsidiary thereof, with appropriate adjustments as to the number
and kind of shares and prices; and

(5) To make adjustments in the number and type of shares of Stock (or other
securities or property) subject to outstanding Options, or in the terms and
conditions of outstanding Options, or Options which may be granted in the
future.

(c) No adjustment or action described in this Section 9 or in any other
provision of the Plan shall be authorized to the extent that such adjustment or
action would cause the Plan to fail to satisfy the requirements of Section 423
of the Code. Furthermore, no such adjustment or action shall be authorized to
the extent such adjustment or action would result in short-swing profits
liability under Section 16 of the Exchange Act, or violate the exemptive
conditions of Rule I 6b-3 unless the Committee determines that the Option is not
to comply with such exemptive conditions.

(d) The existence of the Plan and the Options granted hereunder shall not affect
or restrict in any way the right or power of the Company or the stockholders of
the Company to make or authorize any adjustment, recapitalization,
reorganization or other change in the Company’s capital structure or its
business, any merger or consolidation of the Company, any issue of stock or of
options, warrants or rights to purchase stock or of bonds, debentures, preferred
or prior preference stocks whose rights are superior to or affect the Stock or
the rights thereof of which are convertible into or exchangeable for Stock, or
the dissolution or liquidation of the Company, or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

9



--------------------------------------------------------------------------------

10. Use of Funds; No interest Paid. All funds received or held by the Company
under the Plan shall be included in the general funds of the Company free of any
trust or other restriction and may be used for any corporate purpose. No
interest will be paid to any Participant or credited to any Participant’s
Account with respect to such funds.

11. Amendment, Suspension or Termination of the Plan.

(a) The Board or the Committee may amend, suspend, or terminate the Plan at any
time and from time to time, provided that approval by the Company’s stockholders
shall be required to amend the Plan: (1) to increase (other than an increase
pursuant to Section 9(a)) the number of shares of Stock that may be sold
pursuant to Options under the Plan, or (2) in any manner that would cause the
Plan to no longer be an “employee stock purchase plan” within the meaning of
Section 423(b) of the Code. Without stockholder consent and without regard to
whether any Participant rights may be considered to have been “adversely
affected,” the Board or the Committee, as applicable, shall be entitled to
change the Offering Periods, limit the frequency and/or number of changes in the
amount withheld during an Offering Period, establish the exchange ratio
applicable to amounts withheld in a currency other than U.S. dollars, permit
payroll withholding in excess of the amount designated by a Participant in order
to adjust for delays or mistakes in the Company’s processing of properly
completed withholding elections, establish reasonable waiting and adjustment
periods and/or accounting and crediting procedures to ensure that amounts
applied toward the purchase of Stock for each participant properly correspond
with amounts withheld from the Participant’s Compensation, and establish such
other limitations or procedures as the Board or the Committee, as applicable,
determines in its sole discretion advisable which are consistent with the Plan
and Section 423 of the Code.

(b) In the event the Board or the Committee, as applicable, determines that the
ongoing operation of the Plan may result in unfavorable financial accounting
consequences, the Board or the Committee, as applicable, may, in its discretion
and, to the extent necessary or desirable, modify or amend the Plan to reduce or
eliminate such accounting consequence including, but not limited to:

(1) altering, but not reducing, the Option Price for any Offering Period
including an Offering Period underway at the time of the change in Offering
Price;

(2) shortening any Offering Period so that the Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of such action;
and

(3) allocating shares.

Such modifications or amendments shall not require stockholder approval or the
consent of any Plan participants.

 

10



--------------------------------------------------------------------------------

12. Administration by Committee; Rules and Regulations.

(a) Appointment of Committee. The Plan shall be administered by the Committee,
which shall be composed of members of the Board. Each member of the Committee
shall serve for a term commencing on a date specified by the Board and
continuing until the member dies, resigns or is removed from office by the
Board. The Committee at its option may utilize the services of an Agent and/or
employees of the Company to assist in the administration of the Plan, including
establishing and maintaining an individual securities account under the Plan for
each Participant.

(b) Duties and Powers of Committee. It shall be the duty of the Committee to
conduct the general administration of the Plan in accordance with the provisions
of the Plan. The Committee shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:

(1) To determine when and how Options shall be granted and the provisions and
terms of each Offering Period (which need not be identical),

(2) To select Designated Subsidiaries in accordance with Section 13.

(3) To construe and interpret the Plan and the terms of the Options and to adopt
such rules for the administration, interpretation, and application of the Plan
as are consistent therewith and to interpret, amend or revoke any such rules.
The Committee, in the exercise of this power, may correct any defect, omission
or inconsistency in the Plan, in a manner and to the extent it shall deem
necessary or expedient to make the Plan fully effect, subject to Section 423 of
the Code and the regulations promulgated thereunder.

The Committee may adopt rules or procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Committee is specifically authorized to adopt rules and procedures regarding
handling of payroll deductions, payment of interest, conversion of local
currency, payroll tax, withholding procedures and handling of stock certificates
which vary with local requirements. In its absolute discretion, the Board may at
any time and from time to time exercise any and all rights and duties of the
Committee under the Plan.

(c) Sub-Plans. The Committee may adopt sub-plans applicable to particular
Designated Subsidiaries or locations, which sub-plans may be designed to be
outside the scope of Code Section 423. The rules of such sub-plans may take
precedence over other provisions of this Plan, with the exception of Paragraph 2
above, but unless otherwise superseded by the terms of such sub-plan, the
provisions of this Plan shall govern the operation of such sub-plan.

(d) Compensation; Professional Assistance; Good Faith Actions. All expenses and
liabilities incurred by members of the Committee in connection with the
administration of the Plan shall be borne by the Company. The Committee may
employ attorneys, consultants, accountants, appraisers, brokers or other
persons. The Committee, the Company and its officers and directors shall be
entitled to rely upon the advice, opinions or valuations of any such persons.
All actions taken and all interpretations and determinations made by the
Committee in good faith shall be final and binding upon all Participants, the
Company and all other

 

11



--------------------------------------------------------------------------------

interested persons. No member of the Committee shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or the Options, and all members of the Committee shall be fully
protected by the Company in respect to any such action, determination, or
interpretation.

13. Designation of Subsidiary Corporations. The Board or the Committee shall
designate from among the Subsidiary Corporations, as determined from time to
time, the Subsidiary Corporation or Subsidiary Corporations whose Employees
shall be eligible to be granted Options under the Plan. The Board or the
Committee may designate a Subsidiary Corporation, or terminate the designation
of a Subsidiary Corporation, without the approval of the stockholders of the
Company.

14. No Rights as an Employee. Nothing in the Plan shall be construed to give any
person (including any Participant) the right to remain in the employ of the
Company, a Parent Corporation or a Subsidiary Corporation or to affect the right
of the Company, any Parent Corporation or any Subsidiary Corporation to
terminate the employment of any person (including any Participant) at any time,
with or without cause, which right is expressly reserved.

15. Term; Approval by Stockholders. Subject to approval by the stockholders of
the Company in accordance with this Section, the Plan shall be in effect until
September 29, 2019, unless sooner terminated in accordance with Section 11. No
Option may be granted during any period of suspension of the Plan or after
termination of the Plan. The Plan shall be submitted for the approval of the
Company’s stockholders within twelve months after the date of the adoption of
the Plan by the Board. Options may be granted before such stockholder approval;
provided, however, that such Options shall not be exercisable before the time
when the Plan is approved by the Company’s stockholders; and, provided, further,
that if such approval has not been obtained by the end of said 12-month period,
all Options previously granted under the Plan shall thereupon terminate without
being exercised.

16. Effect upon Other Plans. The adoption of the Plan shall not affect any other
compensation or incentive plans in effect for the Company, any Parent
Corporation or any Subsidiary Corporation. Nothing in this Plan shall be
construed to limit the right of the Company, any Parent Corporation or any
Subsidiary Corporation to: (a) establish any other forms of incentives or
compensation for employees of the Company, any Parent Corporation or any
Subsidiary Corporation or (b) grant or assume options otherwise than under the
Plan in connection with any proper corporate purpose, including, but not by way
of limitation, the grant or assumption of options in connection with the
acquisition, by purchase, lease, merger, consolidation or otherwise, of the
business, stock or assets of any corporation, firm or association.

17. Conditions to Issuance of Stock Certificates. The Company shall not be
required to issue or deliver any certificate or certificates for shares of Stock
purchased upon the exercise of Options before fulfillment of all the following
conditions:

(a) The admission of such shares to listing on all stock exchanges, if any, on
which is then listed; and

 

12



--------------------------------------------------------------------------------

(b) The completion of any registration or other qualification of such shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Committee shall, in its absolute discretion, deem necessary or
advisable; and

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable; and

(d) The payment to the Company of all amounts which it is required to withhold
under federal, state or local law upon exercise of the Option; and

(e) The lapse of such reasonable period of time following the exercise of the
Option as the Committee may from time to time establish for reasons of
administrative convenience.

18. Notification of Disposition. Each Participant shall give prompt notice to
the Company of any disposition or other transfer of any shares of Stock
purchased upon exercise of an Option if such disposition or transfer is made:
(a) within two years from the Date of Grant of the Option, or (b) within one
year after the transfer of such shares of Stock to such Participant upon
exercise of such Option. Such notice shall specify the date of such disposition
or other transfer and the amount realized, in cash, other property, assumption
of indebtedness or other consideration, by the Participant in such disposition
or other transfer.

19. Notices. Any notice to be given under the terms of the Plan to the Company
shall be addressed to the Company in care of its Secretary and any notice to be
given to any Participant shall be addressed to such Participant at such
Participant’s last address as reflected in the Company’s records. By a notice
given pursuant to this Section, either party may designate a different address
for notices to be given to it, him or her. Any notice which is required to be
given to a Participant shall, if the Participant is then deceased, be given to
the Participant’s personal representative if such representative has previously
informed the Company of his status and address by written notice under this
Section. Any notice shall have been deemed duly given if provided through an
electronic means such as email or facsimile or if enclosed in a properly sealed
envelope or wrapper addressed as aforesaid at the time it is deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.

20. Additional Restrictions of Rule 16b-3. The terms and conditions of options
granted hereunder to, and the purchase of shares by, persons subject to
Section 16 of the Exchange Act will comply with the applicable provisions of
Rule 16b-3. This Plan will be deemed to contain, and such options will contain,
and the shares issued upon exercise thereof will be subject to, such additional
conditions and restrictions as may be required by Rule 16b-3 to qualify for the
maximum exemption from Section 16 of the Exchange Act with respect to Plan
transactions.

 

13



--------------------------------------------------------------------------------

21. Equal Rights and Privileges. Except with respect to sub-plans designed to be
outside the scope of Code Section 423, all Eligible Employees of the Company (or
of any Designated Subsidiary) will have equal rights and privileges under this
Plan to the extent required under Section 423 of the Code or applicable Treasury
regulations thereunder so that this Plan qualifies as an “employee stock
purchase plan” within the meaning of Section 423 of the Code or applicable
Treasury regulations thereunder. Any provision of this Plan that is inconsistent
with Section 423 or applicable Treasury regulations will, without further act or
amendment by the Company or the Board, be reformed to comply with the equal
rights and privileges requirement of Section 423 or applicable Treasury
regulations.

22. Electronic Forms. To the extent permitted by applicable state law and in the
discretion of the Committee, an Eligible Employee may submit any form or notice
as set forth herein by means of an electronic form approved by the Committee
(“Electronic Form”). Before the commencement of an Offering Period, the
Committee shall prescribe the time limits within which any such Electronic Form
shall be submitted to the Committee with respect to such Offering Period in
order to be a valid election.

23. Headings. Headings are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of the Plan.

I hereby certify that the ResMed Inc. 2009 Employee Stock Purchase Plan, as
amended, was adopted by the Board of Directors of ResMed Inc. on September 30,
2009.

 

14



--------------------------------------------------------------------------------

ATTACHMENT 1

Participating Entities

ResMed Inc. and each of the entities listed below will participate in the 2009
Employee Stock Purchase Plan, as amended:

ResMed Corp. (a Minnesota corporation)

ResMed US Assembly Inc. (a Delaware corporation)

ResMed (UK) Limited (a United Kingdom corporation) *

ResMed (EPN) Limited (a United Kingdom corporation) *

ResMed Asia Pacific Limited (incorporated under the laws of New South Wales,
Australia) *

ResMed Finland OY (a Finland corporation) *

ResMed Hong Kong Limited (a Hong Kong corporation) *

ResMed Germany Inc. (a Delaware corporation, formerly ResMed International Inc.)
*

ResMed KK (a Japanese corporation) *

ResMed Limited (incorporated under the laws of New South Wales, Australia) *

ResMed Asia Operations Pty Ltd (incorporated under the laws of New South Wales,
Australia) *

ResMed New Zealand Limited (a New Zealand Corporation) *

ResMed GmbH and Co KG (a German corporation) *

ResMed SAS (a French corporation) *

ResMed Sweden AB (a Swedish corporation) *

ResMed Motor Technologies Inc. (a Delaware corporation) (Formerly Servo
Magnetics Inc.) *

ResMed Schweiz AG (A Swiss corporation, formerly Labhardt AG) *

MAP Medizin-Technologie GmbH (a German corporation) *

Take Air Medical Handels GmbH (a German corporation) *

ResMed Medizintechnik GmbH (a German corporation) *

ResMed Norway AS (a Norwegian corporation, formerly PolarMed AS) *

ResMed Paris SAS (a French corporation) *

ResMed India Private Ltd *

 

 

* These entities will participate through a sub-plan.

Compensation Committee Approval

Employee Stock Purchase Plan Administrative Matters

October 27, 2009

 

15



--------------------------------------------------------------------------------

ATTACHMENT 2

THE 2009 SUB-PLAN OF

THE RESMED INC. 2009 EMPLOYEE STOCK PURCHASE PLAN

BACKGROUND

ResMed Inc. (the “Company”) has previously adopted, and its shareholders have
approved, The ResMed Inc. 2009 Employee Stock Purchase Plan, as may be amended
from time to time (the “ResMed ESPP”). A copy of the ResMed ESPP is attached
hereto as Attachment A.

The ResMed ESPP authorizes the Compensation Committee of the Board of Directors
of the Company (the “Compensation Committee”) to adopt sub-plans in order to
ensure that the terms of the ResMed ESPP, as applicable to non-U.S. subsidiaries
designated as participating subsidiaries, comply with applicable foreign law.
This 2009 Sub-Plan is intended to supersede and replace the ResMed German
Partnerships Employee Stock Purchase Plan (the “German ESPP”).

PLAN ADOPTION

The Company hereby adopts the 2009 Sub-Plan of The ResMed Inc. 2009 Employee
Stock Purchase Plan (the “2009 Sub-Plan”) as a sub-plan of the ResMed ESPP, as
such 2009 Sub-Plan may be amended by the Compensation Committee from time to
time, with such non-material changes herein and modifications hereto as any
officer of the Company may, in his or her sole discretion approve, including
changes to address specific issues in various local foreign jurisdictions, which
approval shall be conclusively evidenced by the execution hereof. Capitalized
terms not defined herein shall have the meanings given to such terms in the
ResMed ESPP. This 2009 Sub-Plan hereby supersedes and replaces the ResMed German
Partnerships Employee Stock Purchase Plan (the “German ESPP”).

 

  A. Purposes. The purposes of the 2009 Sub-Plan are as follows:

 

  1. To assist Eligible Employees of the Company and certain of its Designated
Subsidiaries (as defined in the 2009 Sub-Plan) in acquiring stock ownership in
the Company pursuant to a plan that is not intended to qualify as an “employee
stock purchase plan,” within the meaning of Section 423 of the U.S. Internal
Revenue Code of 1986, as amended.

 

  2. To help such Eligible Employees provide for their future security and to
encourage them to remain in the employment of the Company and its subsidiaries.

 

  B. Subsidiary Corporations.

 

  1. Description. The entities listed in Section B.2 below are corporate or
non-corporate entities in which the Company has a direct or indirect equity
interest or significant business relationship. The following designations shall
apply to all of those entities:

 

  a. Each entity is designated as a “Subsidiary Corporation” under Section 1(x)
of the ResMed ESPP and the 2009 Sub-Plan;

 

16



--------------------------------------------------------------------------------

  b. Each entity is a “Designated Subsidiary” under Section 1(k) of the ResMed
ESPP; and

 

  c. This 2009 Sub-Plan, and not the ResMed ESPP, shall govern the terms on
which the employees of those entities may participate in the 2009 Sub-Plan.

 

  2. Subsidiaries. Each of the entities listed on Attachment 1 to the ResMed
ESPP (as such Attachment 1 may be amended from time to time) and located outside
of the United States is hereby designated as a participating subsidiary in the
2009 Sub-Plan.

 

  3. The designation of subsidiaries as set forth herein is not exclusive. The
Compensation Committee reserves the right to modify or revoke these
designations, and to designate other subsidiaries under the 2009 Sub-Plan, from
time to time and in its sole discretion.

 

  C. Terms. A copy of the ResMed ESPP is attached hereto as Attachment A and
incorporated herein by reference as if set out in full. The terms of the 2009
Sub-Plan are the same as those in Sections 1 through 23, inclusive, of the
ResMed ESPP, except as otherwise specified in this Section C:

 

  1. ResMed (EPN) Limited and ResMed Hong Kong Limited. Under Section 3(b) of
the ResMed ESPP, an Eligible Employee who is employed by ResMed (EPN) Limited or
ResMed Hong Kong Limited shall become a Participant only by means of direct cash
contribution and shall not be permitted to participate in the 2009 Sub-Plan by
means of payroll deduction, in accordance with local law. Accordingly, all
references to “payroll deduction” in the ResMed ESPP shall be replaced by
“direct cash contribution” with respect to such Eligible Employees.

 

  2. ResMed Limited and ResMed Asia Pacific Limited. Under Section 5(a) of the
ResMed ESPP, an Eligible Employee who is employed by ResMed Limited or ResMed
Asia Pacific Limited shall be permitted to withdraw from the 2009 Sub-Plan not
later than the last day of the Offering Period, in accordance with local law.

This 2009 Sub-Plan has been adopted by the Compensation Committee on October 27,
2009.

 

/s/ David Pendarvis

David Pendarvis, Secretary

 

17